Citation Nr: 1737247	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable evaluation for the service-connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to January 1961.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.     

The Board notes that in a March 2017 rating decision, the RO denied entitlement to service connection for acquired psychiatric condition, gastroesophageal reflux disease, renal condition, and respiratory condition.  Later that same month, the Veteran disagreed with the denials of these issues noted herein.  In an April 2017 letter, the RO acknowledged the notice of disagreement and provided the Veteran with notice as to the subsequent appellate procedures.  It is clear that the RO is continuing to work on these issues and therefore, a remand for the issuance of a statement of the case under Manlicon v. West, 12 Vet. App. 238 (1999), is not needed at this time.

In August 2017, the appellant filed a Motion to Advance on the Docket (AOD) due to his age.  As he is over 75 years of age, the AOD Motion is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to an initial compensable evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, right ear hearing loss disability was incurred in service.
CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for right ear hearing loss disability.  The Veteran alleges that his right ear hearing loss disability is the result of his active military service, including in-service noise exposure from jet engines.  The Board notes that the Veteran is currently service connected for left ear hearing loss disability based on military noise exposure.

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303  (2016).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385  (2016), operates to establish when a hearing loss disability can be service connected.  Id.  at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the record clearly shows that the Veteran has a current right ear hearing loss disability.  The November 2014 VA examination audiometric data showed puretone thresholds that met the requirement of 38 C.F.R. § 3.385.  Therefore, he has right ear hearing loss disability for VA purposes. 

Second, the Veteran has reported exposure to noise in service when working around jet engines.  He further asserts that both his ears, including the service-connected left ear, were damaged by the "same source, at same time period."  See March 2015 notice of disagreement.   In a May 2015 statement, the Veteran further expanded on his arguments, asserting that he served in bases in England for three years, which exposed him to loud jet engine noise from B-47 and B-52 bombers.  The Veteran's DD-214 shows he was a supply specialist in the United States Air Force.  He had just shy of three years foreign service.  The Veteran's military acoustic trauma has previously been conceded by VA when service connection was awarded for left ear hearing loss disability based on the same reported acoustic trauma in service from jet engine noise.  See November 2014 rating decision.  

Finally, as to the etiology of the right ear hearing loss disability, the Veteran maintains he noticed right (as well as left) hearing loss in February 1961 soon after his discharge from service in January 1961.  The record contains a February 1961 letter from Eastern Airlines showing the Veteran had a three percent right ear hearing loss and a two percent left ear hearing loss on an employment physical to be a reservations agent.  

A VA opinion was obtained in November 2014.  However, the opinion is inadequate.  The Board notes the November 2014 VA examiner opined left ear hearing loss was in fact related to service because enlistment audiogram documented normal whispered voice tests and  "it [was] possible that a significant shift in hearing occurred at one or more" frequencies between 3000 and 6000 hertz despite the discharge examination showing normal pure tone audiometry at discharge.  Yet the same examiner found that right ear hearing loss disability was not related to service as enlistment audiogram documented normal whispered voice tests and it "would not be possible for there to be a significant shift in hearing in the right ear frequencies associated with noise" as discharge results were -5 at 3000 Hertz and -10 at 6000 Hertz.  The examiner reviewed the Eastern Airlines letter and dismissed the probative value finding that it was unknown under what conditions the February 1961 examination was performed, but there was no discussion that the loss of hearing was actually greater in the right ear than the left. 

Hensley, supra, makes clear that no objective evidence of having hearing loss during military service is not fatal to a service connection claim.  Therefore, the Board accords the opinion little probative weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  Moreover, an October 2016 letter from a Doctor of Audiology opined it was more than likely that the Veteran's hearing loss was due to military experienced.  This was based on the Veteran's reports of military noise exposure and longstanding hearing loss, which are both supported elsewhere in the record.  

Considering the above, the Board will resolve any reasonable doubt in the Veteran's favor and finds that service connection is warranted for right ear hearing loss disability.   A diagnosis of right ear hearing loss disability has been confirmed and will therefore suffice as evidence of a nexus between the current right ear hearing loss disability and his active service.   Noise exposure has already been conceded by VA when the award of service connection for left ear hearing loss disability was made.  As the record currently stands, there is no competent evidence that disassociates the current right ear hearing loss disability from the noise exposure in service especially when considering that service connection for left ear hearing loss was granted based on the same in-service noise exposure.  The Board finds that the evidence is at least in equipoise in showing that the Veteran's right ear hearing loss disability is related to events of his active service.  38 C.F.R. § 3.102.

Accordingly, service connection for right ear hearing loss disability is granted.


ORDER

Service connection for right ear hearing loss disability is granted.


REMAND

Service connection for right ear hearing loss disability has been awarded in the instant decision.  A disability rating is yet to be assigned as the RO has to first implement the award of service connection.  As the Veteran is no longer service-connected in just one ear, bilateral hearing impairment will be assigned a numeric designation of hearing impairment based on puretone threshold average and speech discrimination in each ear under Table VI.  Then a percentage evaluation for hearing impairment will be assigned under Table VII (the percentage evaluation is located at the point where the row and column intersect for the better and poorer ear).  38 C.F.R. § 4.85.    

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The RO must implement the award of service connection for right ear hearing loss disability.  The RO must then assign a numeric designation for bilateral hearing impairment based on puretone threshold average and speech discrimination in each ear under Table VI.  Then a percentage evaluation for bilateral hearing impairment will be assigned under 38 C.F.R. § 4.85, Table VII.      

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


